EXHIBIT AGREEMENT AND PLAN OF MERGER BY AND AMONG DELTA AIR LINES, INC., NAUTILUS MERGER CORPORATION AND NORTHWEST AIRLINES CORPORATION DATED AS OF APRIL 14, 2008 AGREEMENT AND PLAN OF MERGER TABLE OF CONTENTS Page ARTICLE I THE MERGER SECTION 1.1 The Merger 2 SECTION 1.2 Closing 2 SECTION 1.3 Effective Time 2 SECTION 1.4 Effects of the Merger 2 SECTION 1.5 Organizational Documents of the Surviving Corporation 2 SECTION 1.6 Directors and Officers of the Surviving Corporation 2 SECTION 1.7 Governance 3 SECTION 1.8 Alternative Structure 3 ARTICLE II EFFECTS OF THE MERGER; EXCHANGE OF CERTIFICATES SECTION 2.1 Effect on Capital Stock 4 SECTION 2.2 Exchange of Shares and Certificates 5 ARTICLE III REPRESENTATIONS AND WARRANTIES SECTION 3.1 Representations and Warranties of Northwest 8 SECTION 3.2 Representations and Warranties of Delta and Merger Sub 27 ARTICLE IV COVENANTS RELATING TO CONDUCT OF BUSINESS SECTION 4.1 Conduct of Business 46 SECTION 4.2 No Solicitation 50 -i- ARTICLE V ADDITIONAL AGREEMENTS SECTION 5.1 Preparation of SEC Documents; Stockholders' Meetings 53 SECTION 5.2 Access to Information; Confidentiality 54 SECTION 5.3 Reasonable Best Efforts 55 SECTION 5.4 Indemnification and Insurance 58 SECTION 5.5 Fees and Expenses 59 SECTION 5.6 Public Announcements 59 SECTION 5.7 Listing 60 SECTION 5.8 Reorganization Treatment 60 SECTION 5.9 Section 382(l)(5) of the Code 60 SECTION 5.10 Conveyance Taxes 60 SECTION 5.11 Equity Awards and Employee Benefits 60 SECTION 5.12 Honoring of Collective Bargaining Agreements; Represented Employees 63 SECTION 5.13 Notification of Certain Matters 63 SECTION 5.14 Section 16 Matters 64 SECTION 5.15 State Takeover Laws 64 SECTION 5.16 Reservation of Delta Common Stock; Northwest Distribution Reserve 64 SECTION 5.17 Seniority Protection 64 SECTION 5.18 Transition 65 SECTION 5.19 Cooperation 65 ARTICLE VI CONDITIONS PRECEDENT SECTION 6.1 Conditions to Each Party's Obligation to Effect the Merger 66 SECTION 6.2 Conditions to Obligations of Northwest 66 SECTION 6.3 Conditions to Obligations of Delta and Merger Sub 67 -ii- ARTICLE VII TERMINATION, AMENDMENT AND WAIVER SECTION 7.1 Termination 68 SECTION 7.2 Effect of Termination and Payment 70 SECTION 7.3 Amendment 72 SECTION 7.4 Extension; Waiver 72 ARTICLE VIII GENERAL PROVISIONS SECTION 8.1 Nonsurvival of Representations and Warranties 72 SECTION 8.2 Notices 73 SECTION 8.3 Definitions 73 SECTION 8.4 Terms Defined Elsewhere 78 SECTION 8.5 Interpretation 81 SECTION 8.6 Counterparts 82 SECTION 8.7 Entire Agreement; No Third-Party Beneficiaries 82 SECTION 8.8 Governing Law 82 SECTION 8.9 Assignment 82 SECTION 8.10 Consent to Jurisdiction 82 SECTION 8.11 Headings, etc. 83 SECTION 8.12 Severability 83 SECTION 8.13 Failure or Indulgence Not Waiver; Remedies Cumulative 83 SECTION 8.14 Waiver of Jury Trial 83 SECTION 8.15 Specific Performance 84 -iii- AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as of April 14, 2008, by and among DELTA AIR LINES, INC., a Delaware corporation (“Delta”), NAUTILUS MERGER CORPORATION, a Delaware corporation and a direct wholly-owned subsidiary of Delta (“Merger Sub”) and NORTHWEST AIRLINES CORPORATION, a Delaware corporation (“Northwest”). W I T N E S S E T H: WHEREAS, the Boards of Directors of each of Delta, Merger Sub and Northwest have deemed it advisable and fair to and in the best interests of such corporation and its stockholders that Delta and Northwest engage in a business combination in order to advance their respective long-term strategic business interests; and WHEREAS, in furtherance thereof, the Boards of Directors of each of Delta, Merger Sub and Northwest have approved this Agreement and the merger of Merger Sub with and into Northwest, with Northwest continuing as the surviving corporation (the “Merger”), upon the terms and subject to the conditions set forth in this Agreement and in accordance with the provisions of the Delaware General Corporation Law (the
